Filed 7/22/22 (unmodified opn. attached)
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                               DIVISION FIVE

 DAIMLER TRUCKS NORTH                         B316199
 AMERICA LLC,
                                              (Los Angeles County
        Petitioner,                           Super. Ct. No. 21STCV07830)

        v.

 THE SUPERIOR COURT OF                       ORDER MODIFYING OPINION
 LOS ANGELES COUNTY,

        Respondent;                        [There is no change in judgment]

 YONGQUAN HU et al.,

        Real Parties in Interest.



BY THE COURT:
      It is ordered that the opinion filed herein on July 7, 2022, is
modified as follows:

       1.      On page 10, second paragraph, delete the sentence
               that reads

               As with the present case, the “vehicles were designed
               and manufactured elsewhere, and the company had
           originally sold the cars at issue outside the forum
           States. Only later resales and relocations by
           consumers had brought the vehicles to Montana and
           Minnesota [the forum states].” (Ford, supra, 141
           S.Ct. at p. 1020.)

           and replace with:

           As with the present case, the vehicles at issue had
           been designed, manufactured, and originally sold
           outside the forum states. Resales and customer
           relocations had brought the vehicles to the forum
           states. (Ford, supra, 141 S.Ct. at pp. 1022-1023.)

     There is no change in judgment.




____________________________________________________________
RUBIN, P. J.                   BAKER, J.             MOOR, J.




                                2
Filed 7/7/22 (unmodified opinion)
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                               DIVISION FIVE

 DAIMLER TRUCKS NORTH                     B316199
 AMERICA LLC,
                                          (Los Angeles County
        Petitioner,                       Super. Ct. No. 21STCV07830)

        v.

 THE SUPERIOR COURT OF
 LOS ANGELES COUNTY,

        Respondent;

 YONGQUAN HU et al.,

        Real Parties in Interest.



      ORIGINAL PROCEEDINGS; petition for writ of mandate.
Curtis A. Kin, Judge. Petition denied.
      Nelson Mullins Riley & Scarborough, Philip R. Cosgrove
and Ryan E. Cosgrove, for Petitioner.
      No appearance for Respondent.
      Strassburg, Gilmore & Wei, William R. Gilmore, for Real
Parties in Interest.
                  ____________________________
                         INTRODUCTION
       Petitioner Daimler Trucks North America LLC (Daimler) is
a defendant in a lawsuit brought by real parties in interest
Yongquan Hu and Jinghua Ren (collectively, Hu). Hu seeks to
recover for injuries stemming from a truck accident that occurred
in Oklahoma. 1 Daimler filed a motion to quash for lack of
personal jurisdiction, which the trial court denied. In this
petition for a writ of mandate, Daimler argues the motion to
quash should have been granted because the operative facts do
not establish Daimler is subject to jurisdiction in California.
Daimler additionally challenges the trial court’s rulings on its
evidentiary objections. We deny the petition for writ of mandate.
        FACTUAL AND PROCEDURAL BACKGROUND
1.     The Long Distance Tractor-Trailer Accident
       Sometime prior to March 21, 2020, Mr. Hu and Ran Gao,
both California residents and long-distance tractor-trailer
drivers, made their way from California to the east coast. On
that date, they were on the return trip to California, transporting
goods from New Jersey. While Gao was driving on Interstate 40
in Oklahoma City, Oklahoma, the tractor-trailer was involved in
a single vehicle accident. Mr. Hu was seriously injured. 2
       The 2016 Freightliner Cascadia truck in which the two
were riding was originally sold by Daimler. Per Daimler’s person
most knowledgeable, Cascadias are intended to be used for
journeys across multiple state lines. Daimler’s website states the
Cascadia is an “on-highway truck” with an interior designed for


1     Ren is Mr. Hu’s wife and brought suit for loss of
consortium.
2     Mr. Gao is not a party to this appeal.



                                 2
drivers who may spend more than 100 hours per week in the cab.
In 2015, Daimler sold the Freightliner in which Mr. Hu was
riding to Werner Enterprises and shipped the truck to Georgia.
Werner Enterprises maintains a national truck fleet based in
Nebraska. It has a hub in Fontana, California, where it sells
used trucks. In 2019, Mr. Hu’s employer, a California
corporation, bought the subject Freightliner Cascadia from
Werner Enterprises’ Fontana hub.
2.    Daimler’s Freightliner Business
      Daimler is a Delaware limited liability company with its
principal place of business in Portland, Oregon. Daimler owns
the Freightliner brand. Although Daimler does not manufacture
or assemble vehicles in California, it does conduct considerable
business in the state.
      Daimler advertises Freightliner trucks, including the
Cascadia specifically, across multiple national and regional
media that is also directed to California. Daimler has 32
authorized dealerships in California that sell Freightliners.
Customers can order the vehicles at these dealerships; Daimler
then assembles the specified vehicles and delivers them to the
dealership. Between 4,000 to 5,000 trucks were sold in California
each year from 2014 to 2020. Authorized dealerships advertise
Freightliner trucks, and Daimler provides the dealerships with
information for display advertising purposes. Daimler also sells
and ships truck parts to 27 of these authorized California
dealerships. The dealerships offer a variety of specialized
maintenance and repair services. Twenty-three of the authorized
California dealerships service Freightliner trucks. There are 11
truck “Elite Support” locations in California. These service
centers offer customers the services of mechanics who receive




                               3
“continual training from the experts at Freightliner” and must
meet specific criteria. Nine “ServicePoint” locations in California
offer 24/7 service, repairs, parts, inspections, and trailer
maintenance. Seven “Body Shop” locations in California provide
Freightliner crash repair and other repair services not often
available in a typical dealership. Hundreds of these service shops
are located in the United States.
       Daimler also provides telephone and online support that is
available in California—its website claims that “no matter where
you are, we’ve got you covered.” This support includes a 24/7
helpline that provides technological support, roadside assistance,
towing, and referral to service locations for Freightliners. The
“Detroit Connect” service can monitor Freightliner trucks’ driving
performance. One feature of this service is that it transmits fault
codes to Daimler. Daimler is then able to notify the truck’s owner
of the problem and refer them to an authorized service location
for service.
3.     Lawsuit against Daimler and the Motion to Quash
       In March 2021, Hu filed suit against Daimler and other
(non-appealing) defendants, alleging products liability,
negligence and loss of consortium claims against the company.
       Daimler filed a motion to quash and asserted lack of
personal jurisdiction. Daimler argued it was not subject to
specific jurisdiction in California, primarily because the causes of
action did not arise out of or relate to its forum-related activities. 3
Daimler did not engage in any activity dealing with the subject


3     Daimler also argued below that it was not subject to suit in
California based on general jurisdiction. As will become
apparent, we decide the case based on specific jurisdiction.
Accordingly, we do not address general jurisdiction.



                                   4
Freightliner Cascadia that took place in, or was directed at,
California. According to Daimler, no activity in California caused
the injuries.
       Hu opposed the motion. He argued Daimler was subject to
specific jurisdiction because it had purposefully availed itself of
the privilege of doing business in California by marketing,
selling, and servicing within the state the same model of
Freightliner truck involved in the accident. The Cascadia was
specifically designed for long hauls, and “was outfitted with a
specially designed sleeping compartment for this purpose.” And
because Daimler had “systematically served a market in
California for the very vehicle that the Plaintiffs allege was
defective and injured them,” Hu’s claims related to Daimler’s
contacts with California. Other ties to California were that Mr.
Hu and his wife are California residents, Mr. Hu was working for
a California company and driving to California at the time of the
accident, the subject vehicle was purchased in California, and the
bulk of the damages for pain and suffering and medical expenses
occurred and would continue to occur in California. Hu continued
that, by marketing, selling, servicing and supporting their
Freightliner trucks in California, Daimler had notice it could be
subject to suit there. The fact the particular truck involved in
this litigation came to California through an intermediary did not
make jurisdiction unfair, especially because Daimler certainly
understood that some of its trucks likely would be resold in
California. That the injury occurred out of state did not defeat
jurisdiction either. Daimler’s extensive business operations in
this state supported a finding of personal jurisdiction, as did the
fact that it knew—and its marketing campaign promoted—that
the Freightliner trucks would be used by its owners for cross-




                                5
country transportation. According to Hu, a necessary incident of
Daimler’s business was the risk that its activities in any state
could foreseeably cause injury to a person in a distant forum.
       Hu asserted that jurisdiction also comported with notions
of fair play and substantial justice. Daimler was an international
corporation, while Mr. Hu and his wife were California residents.
California had an interest in hearing the dispute because it
involved Daimler’s allegedly unsafe product that was regularly
being sold in this state and which injured two California
residents. Hearing the case in California would also promote
judicial efficiency because California had jurisdiction over the
other defendants.
4.     Ruling on the Motion to Quash
       The trial court denied the motion, finding that it could
exercise specific jurisdiction over Daimler. The court began by
assessing the three elements necessary for a finding of specific
jurisdiction: “ ‘(1) the defendant has purposefully availed itself of
forum benefits with respect to the matter in controversy; (2) the
controversy is related to or arises out of the defendant’s contacts
with the forum; and (3) the assertion of jurisdiction would
comport with fair play and substantial justice.’ (Virtual Magic
Asia, Inc. v. Fil-Cartoons, Inc. (2002) 99 Cal.App.4th 228, 238–39,
citing Sonora Diamond Corp. v. Superior Court (2000)
83 Cal.App.4th 523, 526.)”
       The first element. The trial court found the first element
was satisfied by the extent of Daimler’s business in California.
The court identified Daimler’s national advertising campaigns
(that were directed to California) in magazines, radio, and digital
media; Daimler’s policy that allowed authorized dealerships to
advertise the subject vehicle—32 of those dealerships sold the




                                 6
subject vehicle in California; Daimler’s sales of between 4,000 to
5,000 trucks per year in California between 2014 and 2020; its
program of servicing vehicles in California and shipping parts for
the subject vehicle to 27 “authorized parts/sales locations” in
California; Daimler’s adoption of its “fault code” plan to enable it
to monitor the performance of the Freightliner trucks; and,
finally, Daimler’s creation of a 24/7 helpline. “The advertising,
selling, and servicing of a product in a forum state supports a
finding that the manufacturer of that product purposefully
availed itself of the benefits of the forum state.”
       The second element. The trial court found that the second
prong was also met—the claims themselves were sufficiently
related to Daimler’s “selling of Freightliner trucks in California.”
Mr. Hu and his wife were California residents, Mr. Hu was
headed to California to deliver goods when the accident occurred,
the subject vehicle was purchased in California, and Daimler
intended the vehicle to be driven in interstate transport. That
the accident occurred in Oklahoma on the way to California did
not negate that the claims arose out of or had a substantial
connection with a business relationship Daimler purposefully
established with California. Where “Daimler knowingly
promotes and directs to California residents the sale and
servicing of its truck designed to transport goods across multiple
states, and where a California resident is injured transporting
goods across states lines to California while in one of those trucks
(which had been sold in California to a California company), that
resident’s claims of injury are sufficiently related to Daimler’s
activities in California, even if the accident causing the injury
happened to occur in another State while defendant’s truck was
en route to California.”




                                 7
       The third element. For the third prong, the trial court
concluded jurisdiction would comport with fair play and
substantial justice. California has a strong interest in providing
a local forum for its residents to redress injuries inflicted by out
of state defendants. The other defendants are California
residents, and litigating the claims in one forum would avoid a
multiplicity of suits and conflicting adjudications. Finally, the
intended interstate purpose of Daimler’s trucks and the
purposeful availment of the California market for the sale of
those trucks supported the reasonableness of having Daimler
defend against the claims in California.
5.     Writ Proceedings
       Daimler filed in this court a petition for writ of mandate,
challenging the trial court order denying the motion to quash.
On December 16, 2021, we issued an order to show cause why the
relief sought in the petition should not be granted. Hu filed a
return, and Daimler filed a reply.
                            DISCUSSION
       In its writ petition, Daimler alleges the trial court
principally erred because the court failed to identify the requisite
direct causal connection or relationship between the injuries and
Daimler’s activities in California. Daimler also argues the order
violated the traditional notions of fair play and substantial
justice because California’s interest in the dispute is secondary to
that of Oklahoma, where the accident occurred. Finally, Daimler
claims that the trial court improperly overruled its evidentiary
objections to opposing counsel’s declaration.
1.     Principles of Personal Jurisdiction
       California courts may exercise personal jurisdiction over a
nonresident defendant on any basis not inconsistent with the




                                 8
constitutions of this state or the United States. (Code Civ. Proc.,
§ 410.10; Vons Companies, Inc. v. Seabest Foods, Inc. (1996)
14 Cal.4th 434, 444 (Vons Companies).) “The Due Process Clause
of the Fourteenth Amendment constrains a State’s authority to
bind a nonresident defendant to a judgment of its courts.
[Citation.] Although a nonresident’s physical presence within the
territorial jurisdiction of the court is not required, the
nonresident generally must have ‘certain minimum contacts . . .
such that the maintenance of the suit does not offend “traditional
notions of fair play and substantial justice.” ’ International Shoe
Co. v. Washington [(1945)] 326 U.S. 310, 316 (quoting Milliken v.
Meyer [(1940)] 311 U.S. 457, 463).” (Walden v. Fiore (2014)
571 U.S. 277, 283.)
        “When determining whether specific jurisdiction exists,
courts consider the ‘ “relationship among the defendant, the
forum, and the litigation.” ’ [Citations.] A court may exercise
specific jurisdiction over a nonresident defendant only if: (1) ‘the
defendant has purposefully availed himself or herself of forum
benefits’ [citation]; (2) ‘the “controversy is related to or ‘arises out
of’ [the] defendant’s contacts with the forum” ’ [citations]; and
(3) ‘ “the assertion of personal jurisdiction would comport with
‘fair play and substantial justice’ ” ’ [citations].” (Pavlovich v.
Superior Court (2002) 29 Cal.4th 262, 269.)
        On a motion to quash for lack of personal jurisdiction, the
plaintiff has the initial burden to demonstrate facts justifying the
exercise of jurisdiction. If the plaintiff does so, the burden shifts
to the defendant to show that exercising jurisdiction would be
unreasonable. If there are no evidentiary conflicts, the existence
of jurisdiction is a legal question that calls for our independent
review. (Vons Companies, supra, 14 Cal.4th at p. 449.)




                                   9
2.     Daimler Has Purposefully Availed Itself of Forum
       Benefits
       The first of the three elements Hu must establish is that
the defendant purposefully availed itself of forum benefits. The
defendant must take “ ‘some act by which [it] purposefully avails
itself of the privilege of conducting activities within the forum
State.’ Hanson v. Denckla [(1958)] 357 U.S. 235, 253[.] The
contacts must be the defendant’s own choice and not ‘random,
isolated, or fortuitous.’ Keeton v. Hustler Magazine, Inc. [(1984)]
465 U.S. 770, 774[.] They must show that the defendant
deliberately ‘reached out beyond’ its home—by, for example,
‘exploi[ting] a market’ in the forum State or entering a
contractual relationship centered there. Walden v. Fiore,
571 U.S. 277, 285[] (2014).” (Ford Motor Company v. Montana
Eighth Judicial District Court (2021) ___ U.S.___ [141 S.Ct. 1017,
1024–1025] (Ford).)
       Ford is the United States Supreme Court’s most recent
pronouncement on personal jurisdiction. In Ford, the plaintiffs
brought suit for injuries resulting from two unrelated accidents
involving Ford vehicles, one in Montana and the other in
Minnesota. As with the present case, the “vehicles were designed
and manufactured elsewhere, and the company had originally
sold the cars at issue outside the forum States. Only later resales
and relocations by consumers had brought the vehicles to
Montana and Minnesota [the forum states].” (Ford, supra,
141 S.Ct. at p. 1020.) The company conceded purposeful
availment, which the Supreme Court noted was a “small wonder”:
“By every means imaginable—among them, billboards, TV and
radio spots, print ads, and direct mail—Ford urges Montanans
and Minnesotans to buy its vehicles, including (at all relevant




                                10
times) Explorers and Crown Victorias. Ford cars—again
including those two models—are available for sale, whether new
or used, throughout the States, at 36 dealerships in Montana and
84 in Minnesota. And apart from sales, Ford works hard to foster
ongoing connections to its cars’ owners. The company’s dealers in
Montana and Minnesota (as elsewhere) regularly maintain and
repair Ford cars, including those whose warranties have long
since expired. And the company distributes replacement parts
both to its own dealers and to independent auto shops in the two
States. Those activities, too, make Ford money. And by making
it easier to own a Ford, they encourage Montanans and
Minnesotans to become lifelong Ford drivers.” (Id. at p. 1028.)
       Like Ford, Daimler advertised across multiple media
nationally and regionally, including in California, urging
purchases of Cascadia vehicles as well as other Freightliner
trucks. Daimler sells Freightliner models through 32 dealerships
located in California. Thousands of trucks have been sold in
California. Daimler also takes various measures to ensure those
customers will continue to have relationships with Freightliner.
Daimler sells and ships truck parts to 27 California dealerships.
A number of those dealerships provide specialized maintenance
and repair services for Freightliners. Some of the locations
provide Freightliner-trained specialists. Daimler also furnishes
technological support by which customers are directed to
Freightliner service locations. It is not seriously disputed that
Daimler does substantial business in California and “actively
seeks to serve the market for [Freightliner trucks] and related
products” in that state. (Ford, supra, 141 S.Ct. at p. 1026.)




                               11
      We agree with the trial court that Hu satisfied the first of
                                                          4
the three elements necessary for personal jurisdiction.
3.     Hu’s Claims “Relate to” Daimler’s Forum Contacts
       In order for a plaintiff to establish personal jurisdiction, the
claims “ ‘must arise out of or relate to the defendant’s contacts’
with the forum. [Citations.] Or put just a bit differently, ‘there
must be “an affiliation between the forum and the underlying
controversy, principally, [an] activity or an occurrence that takes
place in the forum State and is therefore subject to the State’s
regulation.’ ” [Citation.]” (Ford, supra, 141 S.Ct. at p. 1025.)
The first half of the “ ‘arise out of or relate to’ ” standard “asks
about causation; but the back half, after the ‘or,’ contemplates
that some relationships will support jurisdiction without a causal
showing.” (Id. at p. 1026.) “[T]he phrase ‘relate to’ incorporates
real limits, as it must [] adequately protect defendants foreign to
a forum. But again, we have never framed the specific
jurisdiction inquiry as always requiring proof of causation—i.e.,
proof that the plaintiff’s claim came about because of the
defendant’s in-state conduct.” (Ibid.)
       The Ford Court added a new layer to specific jurisdiction
caselaw, figuratively putting in bold font the “or” in “ ‘ “must
arise out of or relate to the defendant’s contacts . . . .” ’ ” Even
the two concurring justices agreed that the Court’s majority


4
      Although not explicitly conceding the point, Daimler does
not raise much of any argument that Hu did not satisfy the first
element: “Assuming arguendo that [p]laintiffs proved the first
element of specific jurisdiction, the [r]espondent [c]ourt’s ruling
was erroneous because [p]laintiffs wholly failed to meet the
second element.”




                                  12
opinion no longer treated the second element as a single, tethered
standard and that it is now to be read in the disjunctive. (Ford,
supra, 141 S.Ct. at p. 1033 (conc. opn. of Alito, J.); id. at p. 1034
(conc. opn. of Gorsuch, J.).) The concurring justices also agreed
that “relate to” does not require causation. (Id. at p. 1033 (conc.
opn. of Alito, J.); id. at p. 1034 (conc. opn. of Gorsuch, J.).)
       Daimler argues that Hu’s claims do not “relate to”
Daimler’s activities in California for two reasons: (1) Daimler
“did not design, manufacture, assemble, or sell the subject vehicle
in California” and (2) “the injuries and accident occurred in
Oklahoma.”
       As for the claim that specific jurisdiction is lacking because
Daimler did not design, manufacture, assemble, or sell the very
Freightliner involved in California, that argument was squarely
rejected by the high court in Ford. Much like the present case,
Ford’s forum-related activities with the two Ford vehicles
involved in the Montana and Minnesota accidents was virtually
non-existent, as Ford had not designed, manufactured, or sold the
subject vehicles in those states. (Ford, supra, 141 S.Ct. at
p. 1023.) The Supreme Court was unconvinced that jurisdiction
could only exist if the company had designed, manufactured, or
sold in the state the particular vehicle involved in the accident.
“[T]hat argument merely restates Ford’s demand for an
exclusively causal test of connection—which we have already
shown is inconsistent with our caselaw.” (Id. at p. 1029.) The
systematic contacts in the forum states (including contacts as to
the specific types of vehicles at issue) rendered Ford accountable
for the in-state accidents despite the out of state sale, even if the
contacts in the forum states did not directly cause the injuries.
(Ibid.) This would remain the case even if, as Ford suggested,




                                 13
that without the company’s Montana or Minnesota contacts, the
plaintiffs’ claims would be the same. (Ibid.) The fact remains
that Daimler’s Freightliner trucks were manufactured and
marketed for precisely this type of intercontinental long haul
trip. Daimler sold the California market on trips that emanate
from California to other states and back, exactly the use present
here.
       As for Daimler’s argument that jurisdiction was defeated
because the accident did not occur in California, Ford deemed the
place of injury as something that “may be relevant in assessing
the link between the defendant’s forum contacts and the
plaintiff’s suit,” but did not hold that an in-state injury was a
prerequisite for jurisdiction. (Ford, supra, 141 S.Ct. at pp. 1031–
1032.) As observed by Ford’s concurring justices, what would
suffice for a claim to “relate to” a defendant’s forum contacts was
left rather undefined, with the majority simply stating “relate to”
“does not mean anything goes,” and “incorporates real limits.”
(Id. at p. 1026.) To give an example of the absence of specific
jurisdiction under the “relate to” standard, the court discussed
this hypothetical: a California court hearing a claim against Ford
brought by an Ohio plaintiff based on an accident occurring in
Ohio involving a car purchased in Ohio. (Id. at p. 1027, fn. 3.)
The example matches neither the facts of Ford nor the present
case. It does, however, bear some resemblance to Bristol-Myers
Squibb Co. v. Superior Court (2017) ___ U.S.___ [137 S.Ct. 1773]
(Bristol-Myers), a case Daimler argues negates jurisdiction over
injuries arising from the Oklahoma accident.
       In Bristol-Myers, the plaintiffs brought suit in California
based on injuries they suffered after taking the prescription drug
Plavix. The defendant was a pharmaceutical company




                                14
incorporated in Delaware, headquartered in New York, with
operations in New York and New Jersey. The company engaged
in some research, sales, and government advocacy activities in
California, none involving Plavix, although it sold the drug there.
The company did not develop Plavix in California, create a
marketing strategy for Plavix in California, or manufacture,
label, package, or do business in California on the regulatory
approval of the product. The plaintiffs included nonresidents
who did not obtain Plavix through a California source, did not
ingest Plavix in California, were not injured by Plavix in
California, and were not treated for injuries in California. (Id. at
pp. 1778, 1781.) The Court concluded California was not the
appropriate forum for those plaintiffs: “What is needed—and
what is missing here—is a connection between the forum and the
specific claims at issue.” (Id. at p. 1781.)
       The Ford court reminded that jurisdiction was lacking in
Bristol-Myers “because the forum State, and the defendant’s
activities there, lacked any connection to the plaintiffs’ claims.”
(Ford, supra, 141 S.Ct. at p. 1031.) The Bristol-Myers plaintiffs
were “engaged in forum-shopping—suing in California because it
was thought plaintiff-friendly, even though their cases had no tie
to the State.” (Ibid.)
       The Ford court found important distinctions between its
case and Bristol-Myers, distinctions that we find exist here. That
Mr. Hu and his wife are both California residents weighs in favor
of specific jurisdiction. A plaintiff’s residence can “be relevant in
assessing the link between the defendant’s forum contacts and
the plaintiff’s suit.” (Ford, supra, 141 S.Ct. at pp. 1031–1032.)
The Ford court found that the plaintiffs’ residency in the forum
states supported jurisdiction, and the plaintiffs’ lack of forum




                                 15
residency weighed against personal jurisdiction in Bristol-Myers.
(Id. at p. 1031; Bristol-Myers, supra, 137 S.Ct. at p. 1782.) Mr.
Hu also used the allegedly defective subject vehicle in California,
as the outbound leg of his travel that resulted in his injuries
began in California. Ford found that the subject vehicles’ use in
the forum states supported jurisdiction there, and stood in
contrast to the fact that the Bristol-Myers plaintiffs did not ingest
Plavix in California. (Ford, at p. 1031; Bristol-Myers, at p. 1781.)
Bristol-Myers differs from the present case in another significant
way, although one not discussed in Ford—In Bristol-Myers, the
Court observed that the nonresident plaintiffs did not seek
treatment for their injuries in California and did not claim to
have suffered harm in that state. (Bristol-Myers, at pp. 1778,
1781, 1782.) In contrast, Hu seeks recovery of damages for,
among other things, past and future medical expenses and loss of
consortium. As Mr. Hu and his wife are California residents,
medical expenses will have been incurred in California, and the
harm due to the loss of consortium would have been suffered in
California. Finally, as in Ford (but not Bristol-Myers), Daimler
has “systematically served [the California] market” by
advertising, selling, and servicing Freightliner trucks (including
Cascadias) in California. (Ford, supra, 141 S.Ct. at p. 1028.)
       We conclude that Daimler’s activities supporting the sale
and service of the Freightliner Cascadia in this state, and the
other facts that we have discussed, demonstrate that Hu’s claims
“relate to” those very California activities.
4.     Assertion of Jurisdiction Comports with Fair Play
       and Substantial Justice
       “[T]he burden on the defendant, while always a primary
concern, will in an appropriate case be considered in light of other




                                 16
relevant factors, including the forum State’s interest in
adjudicating the dispute [citation]; the plaintiff's interest in
obtaining convenient and effective relief, [citation], at least when
that interest is not adequately protected by the plaintiff's power
to choose the forum, [citation]; the interstate judicial system’s
interest in obtaining the most efficient resolution of
controversies; and the shared interest of the several States in
furthering fundamental substantive social policies.” (World-Wide
Volkswagen Corp. v. Woodson (1980) 444 U.S. 286, 292.)
       As the U.S. Supreme Court found in Ford, Daimler’s
business activities in California make it fair to allow jurisdiction
here. “In conducting so much business in Montana and
Minnesota, Ford ‘enjoys the benefits and protection of [their]
laws’—the enforcement of contracts, the defense of property, the
resulting formation of effective markets. [Citation.] All that
assistance to Ford’s in-state business creates reciprocal
obligations—most relevant here, that the car models Ford so
extensively markets in Montana and Minnesota be safe for their
citizens to use there. Thus our repeated conclusion: A state
court’s enforcement of that commitment, enmeshed as it is with
Ford’s government-protected in-state business, can ‘hardly be
said to be undue.’ [Citation.] (Ford, supra, 141 S.Ct. at
pp. 1029–1030.) “When minimum contacts have been
established, often the interests of the plaintiff and the forum in
the exercise of jurisdiction will justify even the serious burdens
placed on the alien defendant.” (Asahi Metal Industry Co. v.
Superior Court (1987) 480 U.S. 102, 114.)
       The fairness of a California forum is bolstered by this
state’s significant interests at stake in this litigation—providing
residents with a convenient forum for redressing injuries inflicted




                                17
by non-resident actors and enforcing its own safety regulations.
(Ford, supra, 141 S.Ct. at p. 1030.) These interests are not
nullified by the location of the accident in another state.
       While Daimler argues that “the fact that 7 other
defendants can be sued in California has absolutely no bearing on
the exercise of jurisdiction,” and now suggests real parties could
pursue a case in Oklahoma, we do not see it that way. That
California has jurisdiction over the other defendants reinforces
the notion that jurisdiction over Daimler comports with fair play.
The rights of all the defendants can be adjudicated in one setting,
not one part in California and another part in Oklahoma or
Oregon or Delaware. A single suit is more economical, avoids the
possibility of inconsistent judgments, and places post judgment
proceedings, including any enforcement efforts, in one locale.
5.     The Court’s Evidentiary Rulings, Even If Erroneous,
       Were Not Prejudicial
       “We apply the abuse of discretion standard when reviewing
the trial court’s rulings on evidentiary objections.” (Twenty-Nine
Palms Enterprises Corp. v. Bardos (2012) 210 Cal.App.4th 1435,
1447.) An “erroneous evidentiary ruling requires reversal only if
‘there is a reasonable probability that a result more favorable to
the appealing party would have been reached in the absence of
the error.’ [Citation.]” (Id. at p. 1449.)
       Daimler raised multiple objections to a declaration filed by
Hu’s counsel in opposition to the motion to quash. We
summarize the statements to which objections were made and
ultimately overruled by the trial court: (1) At the time of the
accident, Mr. Hu was transporting a load from New Jersey to
California; (2) Mr. Hu’s employer only purchases Freightliner
trucks, and those trucks are serviced at “ServicePoint” locations;




                                18
(3) Mr. Hu was sleeping in a sleeping bunk using a restraint at
the time of the collision; he then moved laterally, struck his head,
and was rendered quadriplegic; (4) Daimler is registered and
licensed with the California Secretary of State, with a designated
agent for service of process in California; (5) Daimler has 12
California employees for whom it pays employment tax and in
2020 paid around $110,000.00 in various state taxes; (6) Daimler
markets the Cascadia on its website, which details its features as
well as the parts, servicing, and support offered.
       Any error in these rulings was harmless. The trial court
did not rely on statements 2, 3, 4, 5, or 6 in reaching its decision,
so admitting those statements had no effect on the correctness of
the motion to quash ruling. Even if we were to disregard this
evidence, we would affirm the trial court’s decision. The trial
court referenced statement 1 – that at the time of the accident,
Hu was transporting goods across state lines to California – as a
fact supporting specific jurisdiction, but Daimler fails to
demonstrate it is reasonably probable it would have received a
more favorable result absent the statement’s admission.
Although we have referred to this evidence in our description of
the proceedings below, we ignore it for purposes of our analysis.
Accordingly, any error was harmless. (People v. Valencia (2021)
11 Cal.5th 818, 840 [applying the harmless error standard under
People v. Watson (1956) 46 Cal.2d 818 to alleged hearsay
evidence]; People v. Fuiava (2012) 53 Cal.4th 622, 671 [applying
the Watson standard to testimony alleged to be irrelevant and
lacking foundation].)




                                 19
                          DISPOSITION
       The petition for writ of mandate is denied. Real parties in
interest Yongquan Hu and Jinghua Ren shall recover their costs
in this proceeding.



                                 RUBIN, P. J.
WE CONCUR:



                  BAKER, J.




                  MOOR, J.




                                20